DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is made in response to applicant’s amendment filed on 01/12/2021. Claims 1-15 are currently pending in the application. An action follows below:
Response to Arguments
The claim objections in the previous Office action dated 10/14/2020 have been withdrawn in light of the amendment to claims.
With respect to the rejection of independent claims 1, 6 and 11, Applicant argues on pages 8-9 of the amendment:
“Applicant respectfully submits that Shah fails to anticipate the claims of the present application, at least because Shah fails to teach, either expressly or inherently, each and every feature of the recited claims. For example, Applicant submits that Shah fails to teach, either expressly or inherently, “determining whether a frequency response of the haptic playback waveform has a notch with a notch frequency at approximately a resonant frequency of the haptic transducer,” as recited in Claim 1 and as similarly recited in Claims 6 and 11 … Nonetheless, Applicant respectfully submits that such assertion is untrue. Paragraph [0033] of Shah discusses plots of a haptic playback waveform to which a notch filter is applied with the notch filter having a center frequency at a resonant frequency of a haptic transducer. Paragraph [0060] of Shah discusses a similar concept. However, neither of these portions of Shah, nor any other portion of Shah, includes even scant discussion about determining whether an existing haptic playback waveform already includes a notch at a resonant frequency of a haptic transducer.” (Emphasis added.)

Examiner respectfully disagrees because Shah discloses that with application of the notch filter, the haptic drive signal, after applied the notch filter, has a notch with a notch frequency at and around (i.e., at approximately) a resonant frequency of the haptic transducer (see at least ¶ [0033]; ¶ [0060].)
Further, as noted in the previous Office action and repeated below in the “Notice to Applicant” section, in order to better understand how the claimed limitations are taught by the reference(s), a review of the entire reference(s) is suggested by the examiner. Applicant is reminded a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention as not all relevant paragraphs may have been cited in the rejection. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
note that a noise filter has an inherent function of filtering-out the notch frequency of the signal (see Narimatsu (US 2003/0069490 A1) at least ¶ [0007]: last 9 lines; Kreifeldt et al. (US 2003/0210797 A1) at least ¶ [0050]; and Browning et al. (US 6,590,366 B1) at least Col. 4:34-36.)
Notice to Applicant(s)
Examiner notes that the specification is not the measure of invention. Therefore, limitations contained therein can’t be read into the claims for the purpose of avoiding the prior art. See In re Sporck, 55 CCPA 743, 386 F.2d 924, 155 USPQ 687 (1968).
Further, the names/ terms of the features/elements used in the pending application or pending claims may be different from the names/terms of the matching features/ elements of the prior arts; however, the matching features/ elements of the prior arts contain all characteristics/ functions of the features/elements DEFINED by the pending claims.
Note that in order to avoid confusion, the below citations in the below rejection(s) are mere one or more places in the reference to disclose the "claimed" limitation(s) and/or are directed to one or more of embodiments disclosed by the cited reference(s). In other words, the “claimed” features/limitations may be read in other places in the reference or other embodiments of the reference. In order to better understand how the claimed limitations are taught by the reference(s), a review of the entire reference(s) is suggested by the examiner. Applicant is reminded a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention as not all relevant paragraphs may have been cited in the rejection. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-8 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shah (US 2017/0053502 A1.)
As per claims 1, 6 and 11, Shah discloses a mobile device having a system and an associated method, for minimizing post-playback oscillation during playback of a haptic playback waveform to a haptic transducer (see at least Fig. 1; ¶ [0007]; ¶ [0025], disclosing a mobile device 10, such as a cellular telephone, a smartphone, a PDA and etc., having a system and an associated method, for minimizing post-playback oscillation during playback of a haptic playback waveform to a haptic transducer 18,) the mobile device comprising: 
a haptic transducer (see at least Fig. 1; ¶ [0026, ¶ [0027], disclosing a haptic transducer comprising an actuator 18;) and
a system (see at least Figs. 1, 4-8, disclosing a system comprising a haptic drive circuit 16/400/500/600/700/800) comprising:
	one or more inputs for receiving information regarding a resonant frequency of the haptic transducer (see at least Figs. 1, 4-8, disclosing one or more inputs for receiving information, including haptic data signal and haptic control data, regarding a resonant frequency of the haptic transducer;) and 
 	a subsystem (see at least Figs. 1, 4-8, disclosing a subsystem, as a haptic control subsystem of claim 11 or a processing subsystem of claim 6, comprising elements, e.g., elements [420-460] shown in Fig. 4, elements [820-870] shown in Fig. 8) configured to: 
 	 	determine whether a frequency response of a haptic playback waveform has a notch with a notch frequency at approximately the resonant frequency of the haptic transducer (see at least block 310 of Fig. 3, disclosing to receive haptic drive signal; Fig. 9; ¶ [0060], disclosing, with an application of the notch filter [[the noise filter having inherent function of filtering-out the notch frequency of the signal]], the haptic drive signal reaches notch filter frequency, thereby rendering “a frequency response of the haptic drive signal reaching notch filter frequency as the claimed haptic playback waveform having a notch with a notch frequency”; block 320 of Fig. 3; ¶ [0036], disclosing to determine/detect a resonance frequency or a resonance frequency range of the haptic transducer at block 320; block 330 of Fig. 3; ¶ [0023],  ¶ [0033], ¶ [0036], disclosing to perform block 330 of “attenuating the haptic drive signal at frequencies corresponding to the detected resonant frequency range” which inherently includes “determining whether the frequency response of the haptic playback waveform has a notch with the notch frequency at and around [[i.e., at approximately]] the resonant frequency of the haptic transducer, in order perform block 330 of attenuating the haptic drive signal at frequencies corresponding to the detected resonant frequency range;) and 
 	 	responsive to the notch frequency differing from the resonant frequency, modify the haptic playback waveform for playback to the haptic transducer by shifting the notch frequency to approximately the resonant frequency (see the above discussion; or at least block 330 of Fig. 3; ¶ [0023],  ¶ [0033], ¶ [0036], disclosing to perform block 330 of “attenuating the haptic drive signal at frequencies corresponding to the detected resonant frequency range” which inherently includes “determining whether the notch frequency is at and around the resonant frequency of the haptic transducer” [[i.e., determining whether the notch frequency differs from the resonant frequency]], in order perform block 330 of attenuating the haptic drive signal at frequencies corresponding to the detected resonant frequency range; see Figs. 2B-2D and 9, ¶ [0023],  ¶ [0033], ¶ [0036], and ¶ [0060], discussing: attenuating/modifying the haptic drive waveform/signal for playback to the haptic transducer by shifting the notch frequency to at and around [[i.e., approximately]] the resonant frequency.)

As per claims 2, 7 and 12, Shah discloses the subsystem further configured to, responsive to an absence of a notch in the frequency response of the haptic playback waveform, modify the haptic playback waveform for playback to the haptic transducer by applying a notch filter at approximately the resonant frequency to the haptic playback waveform (see at least Figs. 2A-2D and 9; ¶ [0023], ¶ [0033], ¶ [0036], and ¶ [0060].)
As per claims 3, 8 and 13, Shah discloses the subsystem further configured to, responsive to the notch frequency being approximately equal to the resonant frequency, play back the haptic playback waveform without modification to the haptic transducer (see the discussion in the rejection of claim 11 regarding to the subsystem further configured to, responsive to the notch frequency being approximately equal to the resonant frequency, play back the haptic playback waveform with modification to the haptic drive waveform/signal and without modification to the haptic transducer; further see at least Figs. 2A-2D and 3; ¶ [0019], ¶ [0033].)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 4, 5, 9, 10, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shah.
As per claims 4, 9, and 14, Shah further discloses the shifting of the notch frequency to approximately the resonant frequency comprises: determining an attenuation factor between the notch frequency and the resonant frequency; and scaling the haptic playback waveform by applying the attenuation factor to the haptic drive signal (see at least Figs. 2-3; ¶¶ [0033]-[0034],) but is silent to a time scaling factor as a ratio between the notch frequency and the resonant frequency, as claimed.
However, while Shah is silent to a time scaling factor as a ratio between the notch frequency and the resonant frequency, a person having ordinary skill in the art would have easily obtained the time scaling factor as the ratio between the notch frequency and the resonant frequency (see at least ¶¶ [0033], [0036], disclosing how to obtain the notch frequency and the resonant frequency over the time) and applied the time scaling factor to modify the notch frequency of the haptic drive signal sufficiently close to the resonant frequency of the haptic playback waveform to the haptic transducer, so as to satisfy the uniform haptic strength over a wider frequency band, as taught by the Shah reference (see at least ¶¶ [0023], [0031]-[0036].)
Moreover, the feature relating to “the shifting the notch frequency to approximately the resonant frequency comprising: applying a time scaling factor” is merely a normal design option which the skilled person would select, depending on the circumstances, without exercising inventive skill.
Therefore, while Shah does not explicitly disclose applying the time scaling factor, so as to satisfy the mathematic condition/equation, vT(t) = vR(ct), as claimed, a person having ordinary skill in the art at the time before the effective filing date of invention of the pending application would obviously apply a time scaling factor to satisfy the aforementioned condition as claimed, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. Also, see In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980). Accordingly, the above modified Shah would obviously renders all limitations of these claims.

As per claims 5, 10 and 15, Shah discloses the shifting of the notch frequency to approximately the resonant frequency further comprising: applying an amplitude compensation factor to compensate the haptic playback waveform as modified such that a depth of the resulting notch in the frequency response of the haptic playback waveform as modified is approximately equal to the depth of the notch in the frequency response of the haptic playback waveform prior to modification (see at least ¶¶ [0033]-[0034].)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Narimatsu (US 2003/0069490 A1; see at least ¶ [0007]: last 9 lines,) Kreifeldt et al. (US 2003/0210797 A1; see at least ¶ [0050],) and Browning et al. (US 6,590,366 B1; see at least Col. 4:34-36) all disclose the noise filter having inherent function of filtering-out the notch frequency of the signal.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626